DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 10/22/2020. Claims 1-20 are pending, and as such, Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

The Independent Claims 1, 8 and 15 recites “obtaining first output information including at least one word output by decoding the context information based on at least one data;”, “based on detecting that a first token is not included in the first output information, determining whether a number of words included in the first output information is greater than or equal to a reference value;”, “based on a result of the determining, replacing the at least one data with other data;”, “and obtaining the sentence corresponding to the context information based on at least one output information obtained by decoding the context information based on the other data”.
Claim 1 also recites the limitation “A method of obtaining, by an electronic device, a sentence corresponding to context information, the method comprising”. Claim 8 also recites the limitations “An electronic device for obtaining a sentence corresponding to context information, the electronic device comprising: a memory configured to store at least one data used for decoding the context information; at least one processor configured to” and “and an output interface configured to output information corresponding to the obtained sentence”. Claim 15 also recites “A non-transitory computer-readable medium configured to store instructions which, when executed by at least one processor of an electronic device for obtaining a sentence corresponding to context information, cause the at least one processor to”.
The limitations “obtaining first output information including at least one word output by decoding the context information based on at least one data;”, “based on detecting that a first token is not included in the first output information, determining whether a number of words included in the first output information is greater than or equal to a reference value;”, “based on a result of the determining, replacing the at least one data with other data;”, “and obtaining the sentence corresponding to the context information based on at least one output information obtained by decoding the context information based on the other data” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 1 recites the limitation “A method of obtaining, by an electronic device, a sentence corresponding to context information, the method comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 8 recites the limitations “An electronic device for obtaining a sentence corresponding to context information, the electronic device comprising: a memory configured to store at least one data used for decoding the context information; at least one processor configured to” and “and an output interface configured to output information corresponding to the obtained sentence”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 15 recites “A non-transitory computer-readable medium configured to store instructions which, when executed by at least one processor of an electronic device for obtaining a sentence corresponding to context information, cause the at least one processor to”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 1, 8 and 15 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 8 and 15 do not recite any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claims 2, 9 and 16 recites the additional limitations of “wherein the at least one data includes at least one of a language model or a decoding algorithm”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 2, 9 and 16 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 2, 9 and 16 do not contain any additional limitations. 

Dependent Claims 3, 10 and 17 recite the additional limitations of “wherein the replacing the at least one data with the other data increases a probability that output information including the first token is obtained”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 3, 10 and 17 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 3, 10 and 17 do not contain any additional limitations.

Dependent Claims 4, 11 and 18 recite the additional limitations of “wherein the at least one data includes a first language model having a first probability value for the first token, 33wherein the other data includes a second language model having a second probability value for the first token, and wherein the first probability value is different from the second probability value.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 4, 11 and 18 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 4, 11 and 18 do not contain any additional limitations.

Dependent Claims 5, 12 and 19 recite the additional limitations of “wherein the at least one data includes a first decoding algorithm, and wherein the other data includes a second decoding algorithm having the first token added as a candidate word.” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 5, 12 and 19 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 5, 12 and 19 do not contain any additional limitations.

Dependent Claims 6 and 13 recites the additional limitations of “wherein the first token represents an end of the sentence, and wherein based on output information including the first token being obtained,” “obtains the sentence corresponding to the context information” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 6 recites “the electronic device” These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 13 recites “the at least one processor is further configured to”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 6 and 13 do not contain any additional limitations.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claims 6 and 13 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 6 and 13 do not recite any additional limitations. The claims as drafted, are not patent eligible.

Dependent Claims 7, 14 and 20 recite the additional limitations of “wherein based on a number of words included in second output information being determined to be greater than or equal to a first reference value, first-first data of the at least one data is replaced with second-first data, and wherein based on a number of words included in third output information being determined to be greater than or equal to a second reference value that is greater than the first reference value, first-second data of the at least one data is replaced with second-second data” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper. 
This judicial exception is not integrated into a practical application as Claims 7, 14 and 20 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 7, 14 and 20 do not contain any additional limitations.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (US 20190272318 A1).

Regarding Claim 1:
	Suzuki teaches a method of obtaining, by an electronic device, a sentence corresponding to context information(Para [0044], Ln 1-8, the first language model may input one or more preceding small unit tokens and may output a small unit token that is most likely to appear subsequent to the preceding one or more small unit tokens. In an embodiment, the first language model may be a recurrent neural network.  Para [0048], Ln 1-2, The sampling section may continue to determine further small unit tokens for a sentence), 
the method comprising: obtaining first output information including at least one word output by decoding the context information based on at least one data(Para [0045], Ln 3-5, the sampling section may generate a plurality of sequences of small unit tokens from the first language model. Para [0046], Ln 3-9, the sampling section may stochastically determine a first small unit token among all small unit tokens by inputting <BoS> to the first language model. In the example, when a probability that a small unit token “ABC” appears subsequent to <BOS> is 5% according to the first language model); 
based on detecting that a first token is not included in the first output information, determining whether a number of words included in the first output information is greater than or equal to a reference value(Para [0048], Ln 1-3, The sampling section may continue to determine further small unit tokens for a sentence until < (which represents End of Sentence) appears. & Ln 7-8, generate the sequence of the small unit tokens having the length within the upper threshold and/or the lower threshold); 
based on a result of the determining, replacing the at least one data with other data(Para [0049], Ln 1-2, the first language model has < as one of the small unit tokens. & Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <.  The end of sentence(EOS) token is allowed or not allowed as a possible output, therefore changing the probabilities of possible outputs of the model); 
and obtaining the sentence corresponding to the context information based on at least one output information obtained by decoding the context information based on the other data(Para [0047], Ln 9-12, the sampling section may determine the most probable small unit token subsequent to <BoS> and “ABC” according to the first language model as the second small unit token. Para [0044], Ln 5-6, In an embodiment, the first language model may be a recurrent neural network).

Regarding Claim 2:
Suzuki teaches the method of claim 1, wherein the at least one data includes at least one of a language model or a decoding algorithm(Para [0049], Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <.  The end of sentence(EOS) token is allowed or not allowed as a possible output, therefore changing the probabilities of possible outputs of the model. Changing the probabilities could would be changing the model, changing available candidate tokens also changes the decoding algorithm, as the algorithms available tokens are changed).

Regarding Claim 3:
Suzuki teaches the method of claim 1, wherein the replacing the at least one data with the other data increases a probability that output information including the first token is obtained(Para [0049], Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <.  The end of sentence(EOS) token is allowed or not allowed as a possible output, therefore changing the probabilities of possible outputs of the model. EOS token going from not allowed, to allowed with a probability, when the count goes above the threshold, would be an increase in the probability of EOS).

Regarding Claim 4:
Suzuki teaches the method of claim 1, wherein the at least one data includes a first language model having a first probability value for the first token(Para [0046], Ln 3-9, the sampling section may stochastically determine a first small unit token among all small unit tokens by inputting <BoS> to the first language model. In the example, when a probability that a small unit token “ABC” appears subsequent to <BOS> is 5% according to the first language model. Para [0049], Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <. Therefore 0% probability of EOS), 
33wherein the other data includes a second language model having a second probability value for the first token(Para [0046], Ln 3-9, the sampling section may stochastically determine a first small unit token among all small unit tokens by inputting <BoS> to the first language model. In the example, when a probability that a small unit token “ABC” appears subsequent to <BOS> is 5% according to the first language model. Para [0049], Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <. As EOS is now allowed, it has a probability of being selected), 
and wherein the first probability value is different from the second probability value(Para [0049], Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <. In one case EOS is not allowed, in the other, there is a possibility of it being selected. NOTE* The EOS token being forced if above a second threshold, could also read on this claim, see Para [0048], Ln 9-13, when the sampling section detects that a length of a sequence of the small unit tokens exceeds the upper threshold, the sampling section may add < to the sequence or replace the last small unit token with < in the sequence).


Regarding Claim 5:
Suzuki teaches the method of claim 1, wherein the at least one data includes a first decoding algorithm(Para [0047], Ln 1-12, Then the sampling section may stochastically determine a second small unit token among all small unit tokens by inputting <BoS> and the first small unit token to the first language model. In the example, when a probability that a small unit token “XY” appears subsequent to <BOS> and “ABC” is 3% according to the first language model, the sampling section may determine the small unit token “XY” as the second small unit token with the probability of 3%. Describes decoding). 
and wherein the other data includes a second decoding algorithm having the first token added as a candidate word(Para [0049], Ln 1-2, the first language model has < as one of the small unit tokens. & Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <.  The end of sentence(EOS) token is allowed or not allowed as a possible output, therefore changing the possible candidate tokens available in the decoding algorithm, therefore changing the decoding algorithm).

Regarding Claim 6:
Suzuki teaches the method of claim 1, wherein the first token represents an end of the sentence, and wherein based on output information including the first token being obtained, the electronic device obtains the sentence corresponding to the context information(Para [0048], Ln 1-3, The sampling section may continue to determine further small unit tokens for a sentence until < (which represents End of Sentence) appears).

Regarding Claim 7:
Suzuki teaches the method of claim 1, wherein based on a number of words included in second output information being determined to be greater than or equal to a first reference value, first-first data of the at least one data is replaced with second-first data(Para [0047], Ln 4-8, In the example, when a probability that a small unit token “XY” appears subsequent to <BOS> and “ABC” is 3% according to the first language model, the sampling section may determine the small unit token “XY” as the second small unit token with the probability of 3%. Para [0049], Ln 1-8, In another embodiment, the first language model has < as one of the small unit tokens, and < stochastically appears depending on preceding small unit tokens in the first language model….when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <), 
and wherein based on a number of words included in third output information being determined to be greater than or equal to a second reference value that is greater than the first reference value, first-second data of the at least one data is replaced with second-second data(Para [0048], Ln 9-13, when the sampling section detects that a length of a sequence of the small unit tokens exceeds the upper threshold, the sampling section may add < to the sequence or replace the last small unit token with < in the sequence. Para [0048], Ln 1-3, The sampling section may continue to determine further small unit tokens for a sentence until < (which represents End of Sentence) appears).

	Regarding Claim 8:
	Suzuki teaches an electronic device for obtaining a sentence corresponding to context information(Para [0044], Ln 1-8, the first language model may input one or more preceding small unit tokens and may output a small unit token that is most likely to appear subsequent to the preceding one or more small unit tokens. In an embodiment, the first language model may be a recurrent neural network. Para [0048], Ln 1-2, The sampling section may continue to determine further small unit tokens for a sentence), 
the electronic device comprising: a memory configured to store at least one data used for decoding the context information; at least one processor configured to(Para [0018], All Lines, The apparatus 10 may include a processor and/or programmable circuitry. The apparatus 10 may further include one or more computer readable mediums collectively including instructions. The instructions may be embodied on the computer readable medium and/or the programmable circuitry. The instructions, when executed by the processor or the programmable circuitry, may cause the processor or the programmable circuitry to operate as a plurality of operating sections): 
obtain first output information including at least one word output by decoding the context information based on the at least one data(Para [0045], Ln 3-5, the sampling section may generate a plurality of sequences of small unit tokens from the first language model. Para [0046], Ln 3-9, the sampling section may stochastically determine a first small unit token among all small unit tokens by inputting <BoS> to the first language model. In the example, when a probability that a small unit token “ABC” appears subsequent to <BOS> is 5% according to the first language model), 
based on detecting that a first token is not included in the first output information, determine whether a number of words included in the first output information is greater than or equal to a reference value(Para [0048], Ln 1-3, The sampling section may continue to determine further small unit tokens for a sentence until < (which represents End of Sentence) appears. & Ln 7-8, generate the sequence of the small unit tokens having the length within the upper threshold and/or the lower threshold), 
based on a result of the determining, replace the at least one data with other data(Para [0049], Ln 1-2, the first language model has < as one of the small unit tokens. & Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <.  The end of sentence(EOS) token is allowed or not allowed as a possible output, therefore changing the probabilities of possible outputs of the model), 
and obtain the sentence corresponding to the context information based on at least one output information obtained by decoding the context information based on the other data(Para [0047], Ln 9-12, the sampling section may determine the most probable small unit token subsequent to <BoS> and “ABC” according to the first language model as the second small unit token. Para [0044], Ln 5-6, In an embodiment, the first language model may be a recurrent neural network);
 and an output interface configured to output information corresponding to the obtained sentence(Para [0088], All Lines,  In addition, the CPU 800-12 may cause….a file or a database to be read into the RAM 800-14, the file or the database having been stored in an external recording medium such as the hard disk drive …and perform various types of processing on the data on the RAM 800-14. The CPU 800-12 may then write back the processed data to the external recording medium.  Para [0082], Ln 1-3, The computer 800 also includes input/output units such as a communication interface 800-22, a hard disk drive 800-24).

Regarding Claim 9:
Claim 9 contains similar limitations as Claim 2, and is therefore rejected for the same reasons.

Regarding Claim 10:
Claim 10 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Regarding Claim 11:
Claim 11 contains similar limitations as Claim 4, and is therefore rejected for the same reasons.

Regarding Claim 12:
Claim 12 contains similar limitations as Claim 5, and is therefore rejected for the same reasons.

Regarding Claim 13:
Claim 13 contains similar limitations as Claim 6, and is therefore rejected for the same reasons.

Regarding Claim 14:
Claim 14 contains similar limitations as Claim 7, and is therefore rejected for the same reasons.

Regarding Claim 15:
Suzuki teaches a non-transitory computer-readable medium configured to store instructions which, when executed by at least one processor of an electronic device for obtaining a sentence corresponding to context information, cause the at least one processor to(Para [0086], Ln 2-6, The program is read from the computer readable media, installed into the hard disk drive 800-24, RAM 800-14, or ROM 800-30, which are also examples of computer readable media, and executed by the CPU.  Para [0044], Ln 1-8, the first language model may input one or more preceding small unit tokens and may output a small unit token that is most likely to appear subsequent to the preceding one or more small unit tokens. In an embodiment, the first language model may be a recurrent neural network. Para [0048], Ln 1-2, The sampling section may continue to determine further small unit tokens for a sentence): 
obtain first output information including at least one word output by decoding the context information based on at least one data(Para [0045], Ln 3-5, the sampling section may generate a plurality of sequences of small unit tokens from the first language model. Para [0046], Ln 3-9, the sampling section may stochastically determine a first small unit token among all small unit tokens by inputting <BoS> to the first language model. In the example, when a probability that a small unit token “ABC” appears subsequent to <BOS> is 5% according to the first language model); 
based on detecting that a first token is not included in the first output information determine whether a number of words included in the first output information is greater than or equal to a reference value(Para [0048], Ln 1-3, The sampling section may continue to determine further small unit tokens for a sentence until < (which represents End of Sentence) appears. & Ln 7-8, generate the sequence of the small unit tokens having the length within the upper threshold and/or the lower threshold); 
based on a result of the determining, replace the at least one data with other data(Para [0049], Ln 1-2, the first language model has < as one of the small unit tokens. & Ln 4-8, when the sampling section detects that a length of a sequence of the small unit tokens falls below the lower threshold of the length, the sampling section may select a next small unit token among the small unit tokens except <.  The end of sentence(EOS) token is allowed or not allowed as a possible output, therefore changing the probabilities of possible outputs of the model); 
and obtain the sentence corresponding to the context information based on at least one output information obtained by decoding the context information based on the other data(Para [0047], Ln 9-12, the sampling section may determine the most probable small unit token subsequent to <BoS> and “ABC” according to the first language model as the second small unit token. Para [0044], Ln 5-6, In an embodiment, the first language model may be a recurrent neural network).

Regarding Claim 16:
Claim 16 contains similar limitations as Claim 2, as is therefore rejected for the same reasons.

Regarding Claim 17:
Claim 17 contains similar limitations as Claim 3, and is therefore rejected for the same reasons.

Regarding Claim 18:
Claim 18 contains similar limitations as Claim 4, and is therefore rejected for the same reasons.

Regarding Claim 19:
Claim 19 contains similar limitations as Claim 5, and is therefore rejected for the same reasons.

Regarding Claim 20:
Claim 20 contains similar limitations as Claim 7, and is therefore rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tu et al. “Modeling Coverage for Neural Machine Translation”
Coverage Embeddings to prevent RNN repetition.
Mi et al. “Coverage Embedding Models for Neural Machine Translation”
Coverage Embeddings to prevent RNN repetition.
Holtzman et al. “The Curious Case of Neural Text Degeneration”
Addresses the problem of RNN output repetition.
Singh et al. (US 20200285932 A1)
Uses Coverage Mechanism to help with repeating RNN outputs problem
Sun et al. (CN 107783960 A)
Uses Coverage Mechanism to help with repeating RNN outputs problem
Kohi et al. (US 11170175 B1)
Recurrent Neural Network operations until EOS or length threshold.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658